     CASE 0:17-cv-01973-MJD-TNL Document 56 Filed 05/06/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

James Clark, as Trustee for the Heirs and
Next of kin of Jamar Lemont Clark, decedent,

      Plaintiff,
v.                                                     ORDER
                                                 Civ. No. 17-1973 (MJD/TNL)
Officer Dustin Schwarze, in his Official
Capacity as a Minneapolis Police Officer
And Officer Mark Ringgenberg, in his
Official Capacity as a Minneapolis
Police Officer,

      Defendants.



     IT IS HEREBY ORDERED that a status conference shall be held on
Wednesday, May 8, 2019 at 10:00 a.m. in Courtroom 13E of the United States
Courthouse, 300 South Fourth Street, Minneapolis, MN.

       IT IS FURTHER ORDERED that counsel for the parties, Mayor Jacob Frey,
City Council President Lisa Bender, Minneapolis Police Chief Medaria
Arradondo and City Attorney Susan Segal shall appear at the above scheduled
status conference.

Date: May 6, 2019



                                     s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court
